Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s amendment/remarks filed 02/07/2022 and supplemental response/amendment filed 03/10/2022.  
The supplemental response/amendment is entered.  
Claims 1-25 are currently pending.
The objection of claims 4, 9, 10, 13, 14, 16, 18, and 19 are withdrawn in view of the above amendment.
The rejection of claims 4-6 and 8-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the above amendment.
The rejection under 35 U.S.C. 102(a1,a2) as being anticipated by Subramaniyam (US 8,755,027) is withdrawn in view of Applicant’s arguments filed 02/07/2022.  In view of Applicant’s evidence and arguments filed 02/07/2022, it is agreed Subramaniyam does not contain an ammonium salt and that an epoxide reaction with a secondary amine would merely result in a tertiary amine not a quaternary amine.  See Applicant’s arguments on pages 10-13 of the response filed 02/07/2022. 
The rejections under 35 U.S.C. 103 as being unpatentable over or based-on Masere et al. (US 9,957,209) in view of Arrigo et al. (US 3,230,225), Ukita et al. (US 6,770,222), or Meyer et al. (US 2007/0208204) are each withdrawn in view of the above amendment.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Masere et al. (US 9,957,209), Meyer et al. (US 2007/0208204), Lewis (US 7,651,635), fail to teach or suggest 1) the claimed composition/product thereof or method for inhibiting the polymerization of monomers by providing a composition comprising a quinone methide and ammonium salt having an improved inhibition of polymerization of a monomer by more than 1.2-fold of a composition without the ammonium salt under the same conditions, or 2) the claimed composition comprising a quinone methide and phenylene diammonium salt.  
While quinone methide compounds and broad ammonium salt compounds are individually known in the art as polymerization inhibitors, the prior art as a whole fails to teach or suggest the claimed combination of the compounds have an improved inhibition of polymerization of a monomer by more than 1.2-fold, i.e., at least 20% better inhibition, of a composition without the ammonium salt, i.e., with the quinone methide alone, under the same conditions, i.e., the same total amount of inhibitor(s), concentration, etc.  The discussion of the comparative data at para. [180] of the original specification is also noted.  See also Applicant’s arguments regarding the references of record failing to teach or suggest that an ammonium salt can improve the efficacy of a quinone methide on page 17 of the response filed 02/07/2022.  
Masere et al. teaches the use of quinone methides as antipolymerants for polymerizable monomers (abstract).  Although Masere et al. teaches the composition can comprise one or more additional polymerization inhibitors including phenols, alkylated phenols, nitrophenols, nitrosophenols, quinones, hydroquinones, alkylated hydroquinones, phenylenediamines, phenylenediimines, diphenylamines, quinone ethers, quinone methides, amines, hydroxylamines, and phenothiazines (col. 4 lines 44-51), the reference fails to teach or suggest 1) the additional antipolymerant would improve the inhibition of polymerization of a monomer by more than 1.2-fold of merely the quinone methide alone or 2) that the additional antipolymerant includes an ammonium salt, let alone a phenylene diammonium salt, as instantly claimed.  
Meyer et al. teaches a polymerization inhibitor for stabilizing olefinically unsaturated monomers containing at least one compound of formula (1) corresponding to a nitroxide/oxoammonium compound and/or formula (2) corresponding to a hydroxylammonium compound (abstract and para. 0014-0025).  However, Meyer et al. fails to teach or suggest the additional presence of a quinone methide let alone a combination of quinone methide and an ammonium salt that has an improved inhibition of polymerization by more than 1.2-fold as compared to a quinone methide alone. 
Lewis teaches a composition and methods of its use in preventing unwanted polymerization reactions comprising a combination of a cyano-substituted quinone methide and alkylhydroxylamine (abstract).  However, Lewis fails to teach or suggest the presence of an ammonium salt, let alone the additional limitations of the combination of quinone methide and ammonium salt improves the inhibition of polymerization by more than 1.2-fold as compared to the quinone methide alone or the ammonium salt is a phenylene diammonium salt as instantly claimed.
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the Examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
March 11, 2022